 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ROBERTS,                                     Case No. 1:21-cv-00700-SKO (PC)

12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         TO DENY PLAINTIFF’S MOTION TO
13            v.                                         PROCEED IN FORMA PAUPERIS AND
                                                         DISMISS ACTION WITHOUT PREJUDICE
14    SENIOR ACCOUNTING, et al.,
                                                         (Doc. 2)
15                        Defendants.
                                                         14-DAY DEADLINE
16
                                                         Clerk of the Court to Assign a District Judge
17

18           Before the Court is Plaintiff’s application to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. (Doc. 2.) Because Plaintiff has more than three “strikes” under section 1915(g)

20   and fails to show that he is in imminent danger of serious physical injury, the Court recommends

21   that his application be denied and this action be dismissed.

22     I.    THREE-STRIKES PROVISION OF 28 U.S.C. § 1915

23           28 U.S.C. § 1915 governs in forma pauperis proceedings. The statute provides, “[i]n no

24   event shall a prisoner bring a civil action . . . under this section if the prisoner has, on 3 or more

25   prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a

26   court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails

27   to state a claim upon which relief may be granted, unless the prisoner is under imminent danger

28   of serious physical injury.” 28 U.S.C. § 1915(g).
 1       II.    DISCUSSION

 2              The Court takes judicial notice of four of Plaintiff’s prior lawsuits that were dismissed

 3   because they were frivolous or failed to state a claim on which relief can be granted:1 (1) Roberts

 4   v. Riverside County Superior Courts, No. 5:19-cv-00446-VBF-RAO (C.D. Cal. April 15, 2019);

 5   (2) Roberts v. KVSP Investigation Services Unit, No. 1:19-cv-01055-AWI-SAB (E.D. Cal. Nov.

 6   25, 2019); (3) Roberts v. Huckleberry, et al., No. 1:18-cv-01237-DAD-SAB (E.D. Cal. March 10,

 7   2020); (4) Roberts v. CDCR Trust Office, No. 5:20-cv-00977-VBF-RAO (C.D. Cal. June 17,

 8   2020). These cases were dismissed before Plaintiff initiated the current action on April 27, 2021.

 9   Plaintiff is therefore precluded from proceeding in forma pauperis in this action unless, at the
10   time he filed his complaint, he was under imminent danger of serious physical injury. See

11   Andrews v. Cervantes, 493 F.3d 1047, 1052-53 (9th Cir. 2007).

12              Plaintiff alleges that “accounting staff” at Wasco State Prison-Reception Center have

13   stolen money sent to him by family members. (Doc. 1 at 3.) He states that his brother mailed him

14   a money order on April 6 but that he has still not received it.2 (Id.) Based on this, Plaintiff

15   contends that Defendants Gonzales and Villagomez have stolen the money order and others sent

16   to him by his brother and son. (Id.) Plaintiff’s allegations do not show that he is under imminent

17   danger of physical injury.

18   III.       CONCLUSION, RECOMMENDATIONS, AND ORDER

19              Based on the foregoing, the Court RECOMMENDS that:
20              1. Plaintiff’s motion to proceed in forma pauperis (Doc. 2) be DENIED; and,

21              2. This action be DISMISSED without prejudice to refiling upon prepayment of the

22                   filing fee.

23   The Court DIRECTS the Clerk of the Court to assign a district judge to this action.

24   ///

25   ///

26   1
         The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
27   2
       Plaintiff’s complaint is dated April 21, 2021. (Doc. 1 at 6.) Given that Plaintiff filed this lawsuit approximately two
     weeks after the subject incident, it is clear on the face of the complaint that he failed to exhaust administrative
28   remedies prior to filing suit, as required by the Prison Litigation Reform Act. This provides an independent basis for
     dismissal of this action. See Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014).
                                                                   2
 1            These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

 3   service of these Findings and Recommendations, Plaintiff may file written objections with the

 4   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in

 6   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

 7   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9
10   Dated:     April 29, 2021                                   /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       3
